Citation Nr: 9926797	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran had active service from January 1962 to 
February 1966. 

In addition, the Board notes that in a July 1996 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran requested 
an appeal hearing before a traveling member of the Board.  
However, in a subsequent statement dated July 1997, the 
veteran indicated that he no longer wished to have such 
hearing.  No further requests for hearings have been made by 
the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704(d),(e) (1998), the veteran's July 1997 hearing request 
is considered withdrawn.

Furthermore, as the Board finds that additional development 
is necessary with respect to the claim of entitlement to a 
permanent and total disability rating for pension purposes, 
that issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from PTSD.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a low back disorder which is 
related to his period of service.





CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Service Connection for PTSD

With respect to the evidence, the veteran's service medical 
records are negative for any complaints of or treatment for 
any psychiatric disorder.  In addition, the evidence includes 
a June 1995 VA examination report which shows the veteran 
underwent a PTSD examination, which revealed he did not have 
a major psychiatric disorder. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from PTSD.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a current 
disability of service origin.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for PTSD, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

III.  Service Connection for a Low Back Disorder

The service medical records include medical notations dated 
in April 1963 showing the veteran was treated for back pain.  
In addition, notations dated July and August 1965 reveal he 
was involved in an automobile accident, and was treated for 
low back strain.

The post service medical evidence includes records from the 
Chicago Center Clinic System dated May 1981 which show the 
veteran was treated for low back and neck pain.  In addition, 
records from the Chicago Center Clinic System dated from 1981 
to 1991, as well as records from Percy Conrad May, Jr., M.D., 
dated from February 1984 to July 1997, show he was treated 
for back pain/symptomatology secondary to a work-related 
accident that occurred on July 1984. 

A June 1995 VA x-ray report shows the veteran had very 
minimal degenerative changes of the lumbosacral spine.  A 
September 1995 VA examination report reveals he had a 1963 
history of back injury, and reported current back pain.  He 
was diagnosed with lumbar strain.  Lastly, records from the 
National College Chiropractic Clinic dated from March 1996 to 
May 1996 describe the treatment the veteran received for back 
pain at this facility during this period of time. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
his current low back disorder is related to his in-service 
symptomatology, or is otherwise related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his current low back 
disorder and his period of service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In addition, the Board acknowledges the veteran's service 
records show he was treated for back problems during his 
service.  However, the evidence does not show that such back 
symptomatology has been continuous since his discharge from 
the service to the present.  As such, the Board finds that 
the veteran has not met the requirements of 38 C.F.R. 
§ 3.303(b).  See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a low back disorder, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

IV.  Conclusion

In arriving at this conclusion, the Board took into 
consideration the various statements by the veteran tending 
to indicate he currently suffers from PTSD and a low back 
disorder related to his period of service.  However, while 
the Board acknowledges the sincerity of these statements, the 
Board notes that the veteran, as a layperson, is not 
qualified to offer a medical opinion regarding the existence 
of a current disability or as to the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claims, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997).  Giving the benefit of 
the doubt to a claimant does not relieve the claimant of 
carrying the burden of establishing a "well grounded" 
claim, and thus, there is nothing to suggest that the VA has 
a duty to assist the claimant until he or she meets his or 
her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
More importantly, the law is clear that the veteran may be 
considered for a VA examination, pursuant to 38 C.F.R. § 
3.326, only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
Therefore, the Board finds that, as the veteran has not shown 
that his claims of service connection are well grounded, the 
VA has no duty to afford him additional VA examinations.  
Finally, the Board is aware of no circumstances in this case 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claims.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for PTSD is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for a low back disorder is denied.


REMAND

The veteran contends the RO erred in failing to award a 
permanent and total disability rating for pension purposes as 
his disabilities are severe enough to entitle him to a 
permanent and total disability rating for nonservice-
connected pension purposes.  As such, he requests a favorable 
determination.

The statutory and regulatory scheme for awarding a total 
rating for nonservice-connected pension benefits purposes 
sets forth both objective ("average person") and subjective 
standards for assessing unemployability.  Pursuant to that 
scheme, a total rating for pension purposes may be based 
solely upon objective criteria, upon a combination of 
objective and subjective criteria, or, in special cases, upon 
subjective criteria alone.  See 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.342, 4.15, 
4.17 (1998); Talley v Derwinski, 2 Vet. App. 282, 287-8 
(1992).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that each disability in a pension 
case must be assigned a percentage rating, that the RO should 
discuss the diagnostic codes used in denying a claim, that a 
rating decision may not be based on an examination that was 
conducted before all relevant evidence was gathered, and that 
the effect of physical pain on employability must be 
addressed.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).

In this case, the March 1999 supplemental statement of the 
case (SSOC) indicates the veteran has a combined rating of 20 
percent for his nonservice-connected disabilities.  See 38 
C.F.R. § 4.25 (1998).  These disabilities, as listed in the 
December 1996 and March 1999 SSOCs, include hypertension and 
lumbar strain, both evaluated as 10 percent disabling; and 
right thumb tenosynovitis, hemangioma of the liver, and a 
history of thrombophlebitis, all evaluated as 0 percent 
disabling.  Additionally, as discussed above, the veteran 
claims he currently suffers from PTSD; however, as there is 
no evidence that he actually has been diagnosed with such 
disorder, the RO has not rated this disorder. 

The Board notes that, as to the veteran's hypertension, 
sections of the VA's Schedule for Rating Disabilities (rating 
schedule) pertaining to diseases of the arteries and veins 
were revised after the veteran's appellate process began.  
Specifically, by regulatory amendment effective January 12, 
1998, substantive changes were made to the schedular criteria 
for evaluating the cardiovascular system as set forth in 38 
C.F.R. § 4.104.  See 62 Fed. Reg. 65207-65244 (1998).

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To date, the RO 
has not had the opportunity to rate the veteran's 
hypertension under the recently finalized regulatory changes.  
Further action, to include the RO's re-evaluation of the 
veteran's hypertension using the revised rating criteria, is 
needed and, in the event the claim on appeal continues to be 
denied, notice to the veteran of the most recent rating 
criteria is also required so that he may respond with 
appropriate arguments in support of his entitlement to the 
claimed benefit.

Furthermore, the Board notes that, although the veteran was 
afforded various VA examinations in June 1995, these 
examination reports do not reflect that all of the veteran's 
disabilities were examined at that time, including the 
veteran's right thumb tenosynovitis, hemangioma of the liver, 
and history of thrombophlebitis.  Moreover, the current 
evidence of record does not provide sufficient findings which 
would allow the Board to evaluate the veteran's current 
nonservice-connected disorders.

Lastly, the RO should ensure that any decision rendered in 
this case is in conformity with the guidance set forth by the 
United States Court of Appeals for Veterans Claims in Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992), and Brown v. 
Derwinski, 2 Vet. App. 444, 446-47 (1992). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the issue of the 
veteran's entitlement to nonservice-connected pension is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the nature and extent of his 
disabilities, to include hypertension, 
lumbar strain, right thumb 
tenosynovitis, hemangioma of the liver, 
and history of thrombophlebitis.  All 
necessary tests and studies should be 
conducted.  The examiner should attempt 
to quantify the degree of the veteran's 
hypertension in terms of the 
nomenclature set forth in the old and 
new criteria established in 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(as effective prior to and as of January 
12, 1998).  In addition, the examiner is 
requested to offer an opinion regarding 
the effect that any and all of the 
veteran's disabilities have on the 
veteran's employment.  A complete 
rationale should be provided for all 
opinions and conclusions expressed.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination reports comply with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

3.  The RO should re-evaluate the 
veteran's disorders on the basis of all 
of the evidence of record, and 
readjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes.  
In readjudicating this claim, the RO 
should assign a disability evaluation 
for each diagnosed disorder shown by the 
evidence of record, including the new VA 
examination report, and should include 
those disorders in the combined 
evaluation for nonservice-connected 
disabilities.

4.  If, after readjudication of the 
issue of entitlement to a permanent and 
total disability rating for nonservice-
connected pension purposes, the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case which 
includes all applicable laws and 
regulations not previously provided to 
the veteran, including the revised 
criteria for evaluating his 
hypertension.  Subsequent to the 
issuance of this supplemental statement 
of the case, the veteran should be 
afforded the applicable time period in 
which to respond before the record is 
returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals







